Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 30, 1975, which affirmed the decision of a referee sustaining an initial determination of the industrial commissioner holding claimant ineligible to receive benefits because he was not totally unemployed. The issue of total unemployment is a question of fact within the province of the board and its decision must be upheld if it is supported by substantial evidence (e.g. Matter of Newman [Catherwood], 24 AD2d 1042). Here, the board has found that claimant, the president and sole stockholder of a corporation, was not totally unemployed during the period at issue in that he was actively engaged in various activities connected with winding up the affairs of the corporation. The record supports this determination and it must, accordingly, be affirmed (Matter of Lieberman [Esmarco Contrs.—Catherwood] 20 AD2d 835). Decision affirmed, without costs. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.